Order filed June 5, 2019




                                   In The

                              Court of Appeals
                                  For The

                           First District of Texas
                                 ___________

                            NO. 01-18-00538-CR
                                ____________

                     RICARDO ROMANO, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                On Appeal from the Co Crim Ct at Law No 6
                          Harris County, Texas
                     Trial Court Cause No. 2167075

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 2 (DVD)
and Defense's Exhibit 3 (DVD).

      The exhibit clerk of the Co Crim Ct at Law No 6 is directed to deliver to the
Clerk of this court the original of State's Exhibit 2 (DVD) and Defense's Exhibit 3
(DVD), on or before June 20, 2019. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of State's Exhibit 2 (DVD) and Defense's Exhibit 3 (DVD), to the clerk of the Co
Crim Ct at Law No 6.



                                              PER CURIAM